IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

RHODERICK LEWIS,                         NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-1631

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 28, 2014.

Petition for Belated Appeal -- Original Jurisdiction.

Rhoderick Lewis, II, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      Petitioner is granted a belated appeal of the November 27, 2012, judgments and

sentences in Escambia County Circuit Court case numbers 2008-CF-002242-A and

2008-CF-002243-A. Upon issuance of mandate in this cause, a copy of this opinion

shall be provided to the clerk of the circuit court for treatment as the notice of appeal.

Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial

court shall appoint counsel to represent petitioner on appeal.

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.